Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation in claim 18 is the remote node configured to: receive the local output model from the vehicle; generate a remote output model based on the received local output model using the remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data; determine a vehicle action based on the reconstructed version of the vehicle event data included in the remote output model; and send the vehicle action to the vehicle, wherein the vehicle is configured to implement the vehicle action. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the remote node, the specification states “at least a portion of the processing may be performed by a remote computing node (e.g., server, smartphone, etc.) external of the vehicle system 100.” Thus the remote node will be interpreted as any type of computing device.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordell et al (US 20180046869 A1; hereinafter known as Cordell).
Regarding claim 1, 
A method comprising: 
obtaining a vehicle event data from at least one sensor associated with a vehicle located within a first geographic region, the vehicle event data indicative of characteristics of an environment of the vehicle (para [0044] “vehicle 102 also includes various sensors which senses information related to vehicle state, vehicle status, driver actions, For example, the sensors, not shown in FIG. 1A, are able to collect information, such as audio, ABS, steering, braking, acceleration, traction control, windshield wipers, GPS (global positioning system), radar, ultrasound, lidar (Light Detection and Ranging), and the like.”); 
generating a first local output model at the vehicle by a local portion of a distributed model, the first local output model including a modified version of the vehicle event data (para [0048] “To identify or collect operator attention of vehicle 102, an onboard IA model which could reside inside of VOC 123 receives a triggering event or events from built-in sensors such as ABS, wheel slippery, turning status, engine status, and the like. The triggering event or events may include, but not limited to, activation of ABS, rapid steering, rapid breaking, excessive wheel slip, activation of emergency stop, and on. Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be ; 
sending the first local output model to a remote node located within a second geographic region (para [0048] “After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106.”, in order for the data to be correlated it must first be sent. This is shown in Fig. 1A where the vehicle communicates “label 110” with remote devices. These device(s) a combination of label 104 and 106 could be considered a remote node para [0043] “Diagram 100 illustrates a virtuous cycle containing a vehicle 102, CBN [computer based network] 104, and MLC [machine learning center] 106. In one aspect, MCL 106 can be located remotely or in the cloud. Alternatively, MCL 106 can be a part of CBN 104. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (circuit or elements) were added to or removed from diagram 100.” Where remote reads on different geographic region, and thus would be a different geographic location); 
generating a remote output model based on the received first local output model using a remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data (para [0047] “MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model based on information or data such as IA labeled data provided from CBN 104. It should be noted that the machine learning makes predictions based on models generated and maintained by various computational algorithms using historical data as well as current data. A function of MLC 106 is that it is capable of pushing information such as revised IA model to ; 
determining a vehicle action based on the reconstructed version of the vehicle event data included in the remote output model (para [0062] “IAS also includes a software component to handle user experience and alerts which uses both IA model and exterior situational model. The component, in one example, is able to use the higher level understanding of what is happening in order to respond appropriately to the current situation. For example, in the case of a user driving a car, if the system knows that the user was looking forward when the light changes to red, there is no need to issue a warning. If, however, the system knows that the user was looking down at their mobile phone when the light changes, it issues an audible warning to the driver about traffic lights.”, The IAS system uses the remote output model to determine and action. para [0040] “IAS capable of enhancing vehicle safety via metadata extraction by an IA model trained by a virtuous cycle containing sensors, MLC, and cloud based network (“CBN”).”); and 
implementing the vehicle action (para [0062] “it [IAS] issues an audible warning to the driver about traffic lights.”).

Regarding claim 2, Cordell teaches the method of claim 1. Cordell further teaches,
wherein at least a portion of the vehicle event data includes personally-identifiable information (PII), the PII includes information indicative of an individual (para [0048] “Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving.” Where the inward facing camera captures images of the drivers face which can be considered personally 
Regarding claim 4, Cordell teaches the method of claim 1. Cordell further teaches,
wherein the distributed model is distributed across the local portion associated with a local computing device onboard the vehicle (para [0048] “an onboard IA model which could reside inside of VOC” where the IA model is a distributed model and the VOC is a local computer) and the remote portion associated with the remote node (“MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model” where the MLC “machine learning center” has its own portion of the IA model as it can provide or refine an IA model).
Regarding claim 5, Cordell teaches the method of claim 1. Cordell further teaches,
further comprising: inspecting the vehicle event data to identify a set of characteristics of the vehicle event data; and comparing the set of characteristics of the vehicle event data against a plurality of classifications to determine that the set of characteristics of the vehicle event matches a first classification with a threshold similarity, the first classification indicative of the type of information included in the vehicle event data (para [0048] “Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving. After correlation of IA labeled data with historical sampling data at CBN , the IA model is retrained and refined at MLC 106”, The dangerous driving is a classification that would be separate from an implied non dangerous driving classification that is determined when certain thresholds are exceed for instance activation of ABS. This is done on at the vehicle, para [0048] “an onboard IA model which could reside inside of VOC 123 receives a triggering event or events from built-in sensors such as ABS, wheel slippery, turning status, engine status, and the like. The triggering event or events may include, but not limited to, activation of ABS…..”).
Regarding claim 6, Cordell teaches the method of claim 5. Cordell further teaches,
wherein the first classification is included in the first local output model transmitted to the remote node, wherein said determining the vehicle action is based on the reconstructed version of the vehicle event data included in the remote output model and the first classification. (para [0048] “identifying IA labeled data which contains images considered to be dangerous driving. After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106”, where the data is being labeled with the classification of dangerous driving. The labeled data is then used to retrain, e.g. reconstruct, the model at the MLC. The classification and labeling of data happens at the vehicle and thus the classification with the labeled data which makes up the output model is transmitted to a remote node, in this case the MLC. The vehicle data and dangerous driving classification is then used to warn the driver, para [0049] “ Upon detecting a potential dangerous event, CBN 104 issues waning signal to driver or operator 1109 via, for instance, a haptic signal, or shock to operator 109 notifying a potential collision.”)
Regarding claim 7, Cordell teaches the method of claim 1. Cordell further teaches,
wherein the at least one sensor includes a set of internal sensors capturing vehicle event data of an interior environment of the vehicle and a set of external sensors capturing vehicle event data of an exterior environment of the vehicle, wherein implementing the vehicle action includes at least one of an external movement correction and an internal correction. (para [0012] “In addition, the VOC has a warning component capable of issuing a warning sound based on exterior data obtained by exterior cameras and interior data collected by interior cameras.” Where a warning sound can be considered an internal correction that is based on vehicle event data captured from internally and externally facing cameras. Additionally external correction is discussed. Para [0109] “For example, by resisting a steering behavior that is erratic, the car gives the driver direct feedback on their behavior—if the resistance is modest enough then if the steering behavior is intentional (such as trying to avoid running over a small 
Regarding claim 9, Cordell teaches the method of claim 1. Cordell further teaches,
further comprising: receiving a second local output model from a second local portion of the distributed model associated with the vehicle located in the second geographic region (para [0113] “Crowdsourcing is a process of using various sourcing or specific models generated or contributed from other cloud or Internet users for achieving needed services. For example, crowdsourcing relies on the availability of a large population of vehicles, phones, or other devices to source data 302. For example, a subset of available devices such as sample 304 is chosen by some criterion such as location to perform data gathering tasks. To gather data more efficiently, intelligent models are deployed to a limited number of vehicles 306 for reducing the need of large uploading and processing a great deal of data in the cloud. It should be noted that the chosen devices such as cars 306 monitor the environment with the intelligent model and create succinct data about what has been observed.” Models from multiple vehicles are used and location is a factor when choosing models. Also no two vehicles can be in the same spot simultaneously and thus their location, e.g. region, would be different.); and aggregating the first local output model and the second local output model at the remote node, wherein said determining the vehicle action is based on inspecting the aggregated first local output model and second local output model (para [0093] “In addition to using all of the generated real-time metadata in order to deliver a better user-experience within the car, the metadata is also transmitted to a cloud service for aggregation and analysis. The aggregated data can carry additional meaning that cannot be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1; hereinafter known as Hughes).

Regarding claim 3, Cordell teaches the method of claim 2. Cordell also teaches collecting and using vehicle event data with PII as discussed in claim 2 rejection.

Cordell does not teach further comprising: identifying a first portion of the vehicle event data that includes PII and a second portion of the vehicle event data that does not include any PII; and modifying the first portion of the vehicle event data to remove any PII from the vehicle event data, wherein the modified version of the vehicle event data includes the first portion of the vehicle event data with PII removed and the second portion of the vehicle event data

However Hughes teaches, further comprising: identifying a first portion of the (Claim 1, “determining that the content of the communication includes personally identifiable information associated with laws that restrict transmissions of the personally identifiable information; and when the content of the communication includes the personally identifiable information associated with the laws that restrict transmissions of the personally identifiable information: creating a token to replace the personally identifiable information in the content of the communication, substituting the personally identifiable information in the content of the communication with the token, and transmitting the communication with the token instead of the personally identifiable information to a second computing device associated with the second jurisdiction.” Where the communication is a set of data and it is split into two parts, the part with PII and the part without PII and then removing the PII by creating a token).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Hughes to remove PII because it enables compliance with the laws for some regions. (Hughes Claim 1, “when the content of the communication includes the personally identifiable information associated with the laws that restrict transmissions of the personally identifiable information: creating a token to replace the 


Regarding claim 18, Cordell teaches:
A system to implement a vehicle action using a distributed model, the system comprising: 
a vehicle including a local portion of the distributed model (para [0048] “To identify or collect operator attention of vehicle 102, an onboard IA model which could reside inside of VOC 123 receives a triggering event or events from built-in sensors such as ABS, wheel slippery, turning status, engine status, and the like. The triggering event or events may include, but not limited to, activation of ABS, rapid steering, rapid breaking, excessive wheel slip, activation of emergency stop, and on. Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving.”, Where the VOC is a vehicle onboard computer. The vehicle (with the VOC) can be considered the local portion of the distributed model as a reasonable interpretation of the distributed model is a computing system with local nodes and remote nodes corresponding respectively to local portion and remote portion. The vehicle and its VOC being a local node), the vehicle configured to: 
obtain vehicle event data from at least one sensor associated with the vehicle located within a first geographic region, the vehicle event data indicative of characteristics of an environment of the vehicle (para [0044] “vehicle 102 also includes various sensors which senses information related to vehicle state, vehicle status, driver actions, For example, the sensors, not shown in FIG. 1A, are able to collect information, such as audio, ABS, steering, braking, acceleration, traction control, windshield ;
a remote node including a remote portion of the distributed model (The device(s) in fig. 1A label 104 and 106 could be considered a remote node, para [0043] “Diagram 100 illustrates a virtuous cycle containing a vehicle 102, CBN [computer based network] 104, and MLC [machine learning center] 106. In one aspect, MCL 106 can be located remotely or in the cloud. Alternatively, MCL 106 can be a part of CBN 104. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (circuit or elements) were added to or removed from diagram 100.”), the remote node configured to: 
receive the local output model from the vehicle (para [0048] “After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106.”, in order for the data to be correlated it must first be received. This is shown in Fig. 1A where the vehicle communicates “label 110” with remote devices.); 
generate a remote output model based on the received local output model using the remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data (para [0047] “MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model based on information or data such as IA labeled data provided from CBN 104. It should be noted that the machine learning makes predictions based on models generated and maintained by various computational algorithms using historical data as well as current data. A function of MLC 106 is that it is capable of pushing information such as revised IA model to vehicle 102 via a wireless communications network 114 in real-time.” Where refine and training reads on reconstructing); 
determine a vehicle action based on the reconstructed version of the vehicle event data included in the remote output model (para [0062] “IAS also includes a software component to handle ; and 
send the vehicle action to the vehicle, wherein the vehicle is configured to implement the vehicle action (para [0062] “it [IAS] issues an audible warning to the driver about traffic lights.”).
	
Cordell does not teach identify a first portion of the vehicle event data that includes personally- identifiable information (PII) and a second portion of the vehicle event data that does not include any PII; and modify the first portion of the vehicle event data to remove any PII from the vehicle event data; generate a local output model by the local portion of the distributed model, the local output model including the modified first portion of the vehicle event data and the second portion of the vehicle event data;

However Hughes teaches, identify a first portion of the portion of the  (Claim 1, “determining that the content of the communication includes personally identifiable information associated with laws that restrict transmissions of the personally identifiable information; and when the content of the communication includes the personally identifiable information associated with the laws that restrict transmissions of the personally identifiable information: creating a token to replace the personally identifiable information in the content of the communication, substituting the personally identifiable information in the content of the communication with the token, and transmitting the communication with the token instead of the personally identifiable information to a second computing device associated with the second jurisdiction.” Where the communication is a set of data and it is split into two parts, the part with PII and the part without PII and then removing the PII by creating a token. The communication with the token and other data can be interpreted as a local output model as it is being transmitted to another computing device);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Hughes to remove PII because it enables compliance with the laws for some regions. (Hughes Claim 1, “when the content of the communication includes the personally identifiable information associated with the laws that restrict transmissions of the personally identifiable information: creating a token to replace the personally identifiable information in the content of the communication, substituting the personally identifiable information in the content of the communication with the token”)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Li (US 20190385023 A1).

Regarding claim 8, Cordell teaches the method of claim 1, and as discussed above Cordell also teaches a distributed model, vehicle event data, and a remote output model as discussed in claim 1 rejection.

Cordell does not teach, wherein the distributed model includes a plurality of layers, each layer is configured to: extract a portion of the vehicle event data from the remote output model; generate a vector of input values from the extracted portion of the vehicle event data; and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers, and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers.

However Li teaches, wherein the (para [0020] “For example, each pixel in the image patch 102A may be used to form a vector, such as vector x which may include x.sub.0 through x.sub.N elements (which may corresponds to the pixels at 102A). The other patches 102B, 102N may also form corresponding vectors and elements as well.” where the images are vehicle event data, para [0035] “Moreover, the detection and/or classification may be used in an advanced driver assistance system, autonomous vehicle system, and/or other systems including machine vision to classify and/or detect images.”); and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers (para [0021] “At the convolutional layer(s) 105, an input vector may be transformed into a scalar output” where the input vectors are from images), and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers (The plurality of layers are used in a convolutional neural network which’s purpose is to detect objects. The detection is then used to control a vehicle, para [0038] “In the case of an autonomous vehicle including system 200, the detected objects may signal control circuitry to take additional action in the vehicle (e.g., initiate breaking, acceleration/deceleration, steering and/or some other action).”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Li to use a plurality of layers because it allows for use of a convolutional neural network which is useful for detecting objects (Li para [0017] “Neural network circuitry may, for example, be configured to provide deep learning to enable enhanced image detection and/or classification. For example, the recognition accuracy of deep learning can be better than, or comparable to, a human when performing some image recognition tasks.”)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of DaBell (US 10719899 B1).

Regarding claim 10, Cordell teaches the method of claim 1.

Cordell does not teach  identifying a jurisdiction associated with the first geographic region; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction; and comparing the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein said determining the vehicle action is based on the set of jurisdiction- specific characteristics associated with the identified jurisdiction.

However DaBell teaches identifying a jurisdiction associated with the first geographic region; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction; and comparing (Column 4, “In another preferred embodiment, the predictive traffic law enforcement apparatus for providing estimates of the enforced speed limit, patrol schedules and enforcement profiles of traffic law enforcement and combinations thereof at a singular or plurality of first locations comprising: a database means, location and velocity determining means, time determining means, record access means and indicator means.…  Said location and velocity determining means for determining the location and current velocity of said apparatus. Said record access means to retrieve combinations of said estimated traffic law enforcement patrol schedules, enforced speed limits and enforcement profiles at said first locations from said database means. Said indicator means to present combinations of said estimated patrol schedules, enforced speed limits, and enforcement profiles of traffic law enforcement at said first locations. Said indicator means to notify when said apparatus location is within or approaching locations of said estimated patrol schedules, enforcement profiles and combinations thereof; and a second indicator means to notify when said apparatus velocity exceeds said estimated enforced speed limit at said location of said apparatus” where velocity and location is vehicle data, enforced speed limits and enforcement profiles are a set of jurisdiction specific characteristics, and nofitying when velocity is .

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Dabell to identify a set of jurisdiction-specific characteristics associated with the location of the vehicle and determine vehicle action based of the characteristics, because using jurisdiction specific characteristics to determine a vehicle action helps improve efficiency and safety of travel (Dabell column 1, “It is well known that road condition information is very important to drivers to improve efficiency and safety of travel.”)


Claim 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Nagaraju et al. (US 20180032908 A1).

Regarding claim 11, Cordell teaches the method of claim 1.

Cordell does not teach further comprising: determining an accuracy of the first local output model generated from the vehicle event data; and updating the local portion of the distributed model based on the determined accuracy of the first local output model.

However Nagaraju teaches further comprising: determining an accuracy of the first local output model generated from the para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine ); and updating the local portion of the distributed model based on the determined accuracy of the first local output model (para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes updating the model).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Nagaraju to determine accuracy of the output model because determining accuracy is a step in the training process of machine learning and machine learning helps improve models with reduced human intervention.

Regarding claim 12, Cordell teaches the method of claim 1. Cordell further teaches using a first local output model generated from the vehicle event data at the remote node as discussed in claim 1 rejection and transmitting an update instruction to the vehicle (para [0047] “A function of MLC 106 is that it is capable of pushing information such as revised IA model to vehicle 102 via a wireless communications network 114 in real-time.” Where a revised IA model can be considered update instructions).

However Cordell does not teach further comprising: determining a first accuracy of the first local output model generated from the vehicle event data at the remote node; determining a second accuracy of the remote output model generated from the local first output model at the remote node; updating the remote portion of the distributed model based on the second accuracy of the remote output model; and transmitting an update instruction to the vehicle, the update instruction providing instructions on updating the local portion of the distributed model based on the first accuracy of the first local output model.

However Nagaraju teaches further comprising: determining a first accuracy of the first local output model generated from the(para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes the processes of determining error/accuracy); determining a second accuracy of the remote output model generated from the local first output model at the remote node (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12.” Where training the global model, e.g. remote model, includes the process of determining error/accuracy); updating the remote portion of the distributed model based on the second accuracy of the remote output model (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12.” Where training the global model includes updating the global, e.g. remote, model. ); and (para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes updating the model);

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1; hereinafter known as Hughes) and Lytell (US 20150278206 A1).
Regarding claim 13, Cordell teaches 
obtaining a vehicle event data from at least one sensor associated with a vehicle located within a first geographic region, the vehicle event data indicative of characteristics of an environment of the vehicle (para [0044] “vehicle 102 also includes various sensors which senses information related to vehicle state, vehicle status, driver actions, For example, the sensors, not shown in FIG. 1A, are able to collect information, such as audio, ABS, steering, braking, acceleration, traction control, windshield wipers, GPS (global positioning system), radar, ultrasound, lidar (Light Detection and Ranging), and the like.”); 
generating a first local output model at the vehicle by a local portion of a distributed model, the first local output model including a modified version of the vehicle event data (para [0048] “To identify or collect operator attention of vehicle 102, an onboard IA model which could reside inside of VOC 123 receives a triggering event or events from built-in sensors such as ABS, wheel slippery, turning status, engine status, and the like. The triggering event or events may include, but not limited to, activation of ABS, rapid steering, rapid breaking, excessive wheel slip, activation of emergency stop, and on. Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving.”, Where the VOC is a vehicle onboard computer and thus the vehicle event data which could be considered a model would be generated locally. The vehicle can be considered the local portion of the distributed model as a reasonable interpretation of the distributed model is a computing system with local nodes and remote nodes corresponding respectively to local portion and remote portion. In this context the vehicle would be local node. Furthermore the labeling of data can be considered modifying it.); 
sending the local output model to the remote node located within a second geographic location that is different than the first geographic location (para [0048] “After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106.”, in order for the data to be correlated it must first be sent. This is shown in Fig. 1A where the vehicle communicates “label 110” with remote devices. These device(s) a combination of label 104 and 106 could be considered a remote node para [0043] “Diagram 100 illustrates a virtuous cycle containing a vehicle 102, CBN [computer based network] 104, and MLC [machine learning center] 106. In one aspect, MCL 106 can be located remotely or in the cloud. Alternatively, MCL 106 can be a part of CBN 104. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (circuit or elements) were added to or removed from diagram 100.” Where remote reads on different geographic region, and thus would be a different geographic location); 
generating a remote output model based on the received first local output model using a remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data (para [0047] “MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model based on information or data such as IA labeled data provided from CBN 104. It should be noted that the machine learning makes predictions based on models generated and maintained by various computational algorithms using historical data as well as current data. A function of MLC 106 is that it is capable of pushing information such as revised IA model to vehicle 102 via a wireless communications network 114 in real-time.” Where refine and training reads on reconstructing. Also as the MLC can be external to the vehicle. It would be a remote node and thus data processing on it would be a remote portion of the distributed model.); 
determining the vehicle action based on inspecting the reconstructed version of the vehicle event data included in the remote output model (para [0062] “IAS also includes a software component ; and 
implementing the vehicle action at the vehicle (para [0062] “it [IAS] issues an audible warning to the driver about traffic lights.”).

Cordell does not teach wherein said generating comprises: identifying a first portion of the vehicle event data that includes information indicative of any individual and a second portion of the vehicle event data that includes information that is not indicative of any individual; and modifying the first portion of the vehicle event data such that the first portion of the vehicle event data is not indicative of any individual, wherein the modified version of the vehicle event data includes both the first portion and second portion of the vehicle event data;

However, Hughes teaches wherein said generating comprises: identifying a first portion of the first portion and second portion of the  (Claim 1, “determining that the content of the communication includes personally identifiable information associated with laws that restrict transmissions of the personally identifiable information; and when the content of the communication includes the personally identifiable information associated with the laws that restrict transmissions of the personally identifiable information: creating a token to replace the personally identifiable information in the content of the communication, substituting the personally identifiable information in the content of the communication with the token, and transmitting the communication with the token instead of the personally identifiable information to a second computing device associated with the second jurisdiction.” Where the communication is a set of data and it is split into two parts, the part with PII and the part without PII and then removing the PII by creating a token. The communication with the token and other data can be interpreted as a local output model as it is being transmitted to another computing device);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Hughes to remove PII because it enables compliance with the laws for some regions. (Hughes Claim 1, “when the content of the communication includes the personally identifiable information associated with the laws that restrict transmissions of the personally identifiable information: creating a token to replace the personally identifiable information in the content of the communication, substituting the personally identifiable information in the content of the communication with the token”)

Cordell in view of Hughes does not teach where only the remote node executing the remote portion of the distributed model is capable of generating the remote output model and accessing the reconstructed version of the vehicle event data;
where only the remote node executing the remote portion of the distributed model is capable of generating the remote output model and accessing the reconstructed version of the vehicle event data (para [0038] “The secure transmission can occur over a secure bandwidth or a secure channel. In this context, secure is meant to mean, without limitation, that a third party cannot readily access the transmission. The received digital image can also be encrypted prior to being received using any suitable encryption software.” Securely transmitting the vehicle event data using encryption would allow only the target remote node to have access to the data and thus execute the remote portion of the distributed model);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Hughes to incorporate the teachings of Lytell to prevent other devices other than the remote node from accessing the vehicle data because it prevents third parties from accessing the data ensuring proper privacy (Lytell para [0038], “the secure transmission can occur over a secure bandwidth or a secure channel. In this context, secure is meant to mean, without limitation, that a third party cannot readily access the transmission.”).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1; hereinafter known as Hughes), Lytell (US 20150278206 A1), and Artan et al. (US 20150363655 A1; hereinafter known as Artan).

Regarding claim 14, Cordell in view of Hughes and Lytell teach the method of claim 13.

wherein said modifying the first portion of the vehicle event data to remove any PII from the vehicle event data includes blurring at least a portion of any images depicting PII from the vehicle event data.

However Artan teaches, wherein said modifying the first portion of the vehicle event data to remove any PII from the vehicle event data includes blurring at least a portion of any images depicting PII from the vehicle event data (para [0033] “As described herein, there is provided a method utilizing a camera based imaging system to capture images in the near infrared (NIR) band through the front and side windows of an incoming vehicle. Next, the occupancy detection algorithm examines the images captured by the camera system and determines any HOV/HOT lane violators for law-enforcement officers to take action on. However, the faces of the drivers and passengers should be redacted in order to respect the privacy of the occupants. Faces of the passengers and drivers should be blurred but not disappear since the law-enforcement needs to confirm the number of occupants by viewing the imagery.” Where data is being modified to remove faces through blurring and a face can be considered PII).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Hughes and Lytell to incorporate the teachings of Artan to blur at least a portion of any images depicting PII from the vehicle event data because blurring faces which can be considered PII protects the privacy of vehicle occupants but still allows the presence of an occupant to be determined (para [0033] “However, the faces of the drivers and passengers should be redacted in order to respect the privacy of the occupants. Faces of the passengers and drivers should be blurred but not disappear since the law-enforcement needs to confirm the number of occupants by viewing the imagery.”).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1; hereinafter known as Hughes), Lytell (US 20150278206 A1), and Li (US 20190385023 A1).

Regarding claim 15, Cordell in view of Hughes and Lytell teach the method of claim 13 and as discussed above Cordell also teaches a distributed model, vehicle event data, and a remote output model as discussed in claim 13 rejection.

Cordell in view of Hughes and Lytell do not teach wherein the distributed model includes a plurality of layers, each layer is configured to: extract a portion of the vehicle event data from the remote output model; generate a vector of input values from the extracted portion of the vehicle event data; and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers, and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers.

However Li teaches, wherein the (para [0020] “For example, each pixel in the image patch 102A may be used to form a vector, such as vector x which may include x.sub.0 through x.sub.N elements (which may corresponds to the pixels at 102A). The other patches 102B, 102N may also form corresponding vectors and elements as well.” where the images are vehicle event data, para “. Moreover, the detection and/or classification may be used in an advanced driver assistance system, autonomous vehicle system, and/or other systems including machine vision to ; and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers (para [0021] “At the convolutional layer(s) 105, an input vector may be transformed into a scalar output” where the input vectors are from images), and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers (The plurality of layers are used in a convolutional neural network which’s purpose is to detect objects. The detection is then used to control a vehicle, para [0038] “In the case of an autonomous vehicle including system 200, the detected objects may signal control circuitry to take additional action in the vehicle (e.g., initiate breaking, acceleration/deceleration, steering and/or some other action).”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Hughes and Lytell to incorporate the teachings of Li to use a plurality of layers because it allows for use of a convolutional neural network which is useful for detecting objects (Li para [0017] “Neural network circuitry may, for example, be configured to provide deep learning to enable enhanced image detection and/or classification. For example, the recognition accuracy of deep learning can be better than, or comparable to, a human when performing some image recognition tasks.”)

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1; hereinafter known as Hughes), Lytell (US 20150278206 A1), and DaBell (US 10719899 B1).

Regarding claim 16, Cordell in view of Hughes and Lytell teach the method of claim 13. Cordell further teaches using reconstructed version of the vehicle event data included in the remote output model as discussed in claim 13 rejection.

Cordell in view of Hughes and Lytell do not teach further comprising: identifying a jurisdiction associated with the first geographic location; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction; and comparing the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein said determining the vehicle action is based on the set of jurisdiction- specific characteristics associated with the identified jurisdiction.

However Dabell teaches, identifying a jurisdiction associated with the first geographic location; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction; and comparing (Column 4, “In another preferred embodiment, the predictive traffic law enforcement apparatus for providing estimates of the enforced speed limit, patrol schedules and enforcement profiles of traffic law enforcement and combinations thereof at a singular or plurality of first locations comprising: a database means, location and velocity determining means, time determining means, record access means and indicator means.…  Said location and velocity determining means for determining the location and current velocity of said apparatus. Said record access means to retrieve combinations of said estimated traffic law enforcement patrol schedules, enforced speed limits and enforcement profiles at said first locations from said database means. Said indicator means to present combinations of said estimated patrol schedules, enforced speed limits, and enforcement profiles of traffic law enforcement at said first locations. Said indicator means to notify when said apparatus location is within or approaching locations of said notify when said apparatus velocity exceeds said estimated enforced speed limit at said location of said apparatus” where velocity and location is vehicle data, enforced speed limits and enforcement profiles are a set of jurisdiction specific characteristics, and nofitying when velocity is exceeds enforced speed limit would be a vehicle action based on comparing vehicle data with jurisdiction specific characteristic).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Hughes and Lytell to incorporate the teachings of Dabell to identify a set of jurisdiction-specific characteristics associated with the location of the vehicle and determine vehicle action based of the characteristics, because using jurisdiction specific characteristics to determine a vehicle action helps improve efficiency and safety of travel (Dabell column 1, “It is well known that road condition information is very important to drivers to improve efficiency and safety of travel.”)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1; hereinafter known as Hughes), Lytell (US 20150278206 A1), and Nagaraju et al. (US 20180032908 A1; hereinafter known as Nagaraju).

Regarding claim 17, Cordell in view of Hughes and Lytell teach the method of claim 13.

Cordell in view of Hughes and Lytell do not teach further comprising: determining a first accuracy of the first local output model generated from the vehicle event data at the remote node; determining a second accuracy of the remote output model generated from the local first output model at the remote node; updating the remote portion of the distributed model based on the second accuracy of the remote output model; and transmitting an update instruction to the vehicle, the update instruction providing instructions on updating the local portion of the distributed model based on the first accuracy of the first local output model.

However Nagaraju teaches further comprising: determining a first accuracy of the first local output model generated from the(para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes the processes of determining error/accuracy); determining a second accuracy of the remote output model generated from the local first output model at the remote node (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12.” Where training the global model, e.g. remote model, includes the process of determining error/accuracy); updating the remote portion of the distributed model based on the second accuracy of the remote output model (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12.” Where training the global model includes updating the global, e.g. remote, model. ); and (para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes updating the model);
.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1; hereinafter known as Hughes) and DaBell (US 10719899 B1).

Regarding claim 19, Cordell in view of Hughes teach the system of claim 18. Cordell further teaches a remote node used for data processing/calculation and using reconstructed version of the vehicle event data included in the remote output model as discussed in claim 18 rejection.

Cordell in view of Hughes does not teach the remote node further configured to: identify a jurisdiction associated with the first geographic region; inspect a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction; and compare the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein said determining the vehicle action is based on the set of jurisdiction- specific characteristics associated with the identified jurisdiction.

However Li teaches, the the vehicle event data  (Column 4, “In another preferred embodiment, the predictive traffic law enforcement apparatus for providing estimates of the enforced speed limit, patrol schedules and enforcement profiles of traffic law enforcement and combinations thereof at a singular or plurality of first locations comprising: a database means, location and velocity determining means, time determining means, record access means and indicator means.…  Said location and velocity determining means for determining the location and current velocity of said apparatus. Said record access means to retrieve combinations of said estimated traffic law enforcement patrol schedules, enforced speed limits and enforcement profiles at said first locations from said database means. Said indicator means to present combinations of said estimated patrol schedules, enforced speed limits, and enforcement profiles of traffic law enforcement at said first locations. Said indicator means to notify when said apparatus location is within or approaching locations of said estimated patrol schedules, enforcement profiles and combinations thereof; and a second indicator means to notify when said apparatus velocity exceeds said estimated enforced speed limit at said location of said apparatus” where velocity and location is vehicle data, enforced speed limits and enforcement profiles are a set of jurisdiction specific characteristics, and nofitying when velocity is exceeds enforced speed limit would be a vehicle action based on comparing vehicle data with jurisdiction specific characteristic).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Dabell to identify a set of jurisdiction-specific characteristics associated with the location of the vehicle and determine vehicle action based of the characteristics, because using jurisdiction specific characteristics 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al (US 20180046869 A1; hereinafter known as Cordell) in view of Hughes et al. (US 20170054689 A1) and Li (US 20190385023 A1).

Regarding claim 20, Cordell in view of Hughes teach the system of claim 18. Cordell also teaches the a remote node, a local output model, a remote output model, and using the models for training in a machine learning processes as discussed in claim 18 rejection.

Cordell in view of Hughes does not teach the remote node further configured to: compare any of the local output model and the remote output model with a plurality of model update parameters indicating gradients to determine an accuracy between any of the local output model and the remote output model and the plurality of model update parameters; and update at least one of the local output model and the remote output model based on the determined accuracy between any of the local output model and the remote output model and the plurality of model update parameters.

However Li teaches, the remote node further configured to: compare any of the (para [0047] “In back-propagation, the gradients of the mean squared error with respect to the parameters of the filters and parameters of the activation function, g, may be computed and back-propagated.” The process discussed above in the claim is simply part of the ; and update at least one of the (para [0047], “The back-propagation may be conducted in several epochs until convergence, which indicates the CNN may be trained.” Training can be considered updating a model).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Hughes to incorporate the teachings of Li to use a update parameters indicating gradients to determine an accuracy between models because this is part of the implementation of a convolutional neural network which is useful for detecting objects (Li para [0017] “Neural network circuitry may, for example, be configured to provide deep learning to enable enhanced image detection and/or classification. For example, the recognition accuracy of deep learning can be better than, or comparable to, a human when performing some image recognition tasks.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668